Title: To James Madison from George Washington, 2 January 1789
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon Jany 2d: 1789
The letters which will accompany this, for you, came to my hand by the Post on Tuesday. The direction of them is altered; and they are forwarded to Alexandria to receive a conveyance in the Mail tomorrow.
Is there any safe, and tolerably expeditious mode by which letters from the Post Office in Fredericksburgh are conveyed to you? I want to write a private & confidential letter to you, shortly, but am not inclined to trust to an uncertain conveyance, so as to hazard the loss or inspection of it. With the most sincere & perfect friendship, I remain, My dear Sir Your Affectionate
G Washington
